DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 1, and 11-12 have been amended changing the scope and contents of the claim. 
Claims 4-5, 7, 10, 13 has been amended for clarification and the amendment does not change the scope or contents of the claim.
Claim 16 has been newly added.
Claims 14-15 have been cancelled.
Applicant’s amendment filed October 15, 2021 overcomes the following objection/rejection(s) from the last Office Action of July 16, 2021:
Objections to Figure 2 to be marked as prior art
Objections to the specification for minor informalities
Objections to the abstract for reference numerals
Rejections to the claims under 35 USC § 101
Objections to the claims for minor informalities

Response to Arguments
Applicant's arguments filed October 15, 2021 have been fully considered but they are not persuasive. 

Examiner respectfully disagrees. As cited in the prior office action, Zou discloses at Column 5, lines 26-30, “Further, for a given image f(i,j) combined from the basis images Cn(i,j), the de-noised image f(i,j) is generated using equation (7)”. Thus the basis images are the images Cn(i,j) and further, the first and second denoised image is the f(i,j). Having the iterations performed at various locations, generates further iterations of the image (i.e. at f(1,1) and then f(2,2)). Further, the images (uncorrelated) are summed over a variety of points using the summation function, indicating the difference between a sum of the basis image data Cn(i,j).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 10-13, and 16, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,330,443 to Zou et al. (hereinafter Zou).
Regarding independent claim 1, Zou discloses an apparatus for edge noise reduction (Figure 1; Abstract, “de-noise the basis images” i.e., simultaneous de-noising to “generate a reduced-noise target image”), comprising:
-a memory that stores a plurality of instructions (Figure 1, element 7, “memory”)
- processor circuitry that couples to the memory and is configured to execute the plurality of instructions to (Figure 1, element 6 “processor,” element 7, “memory” which are connected);
receive first and second basis image data (Column 3, lines 62-63, “In step 306, the two sets of projection data are reconstructed to form two basis images: c (x,y) and c(x,y).”, figure 3),  and receive first and second denoised basis image data (Column 4, lines 48-53, “In step 502, the processing circuitry de-noises the original basis images with a noise reduction method, e.g., discrete total variation minimization (DTV).”), wherein the first and second basis image data (Column 4, lines 62-67, “In one embodiment, the input basis images have pixel data with coordinates (i,j). n sets of basis images c(i,j) are obtained by the CT system and n sets of de-noised basis images c(i,j) are obtained through applying a noise reduction method) has been obtained by (Column 3, lines 62-63, “In step 306, the two sets of projection data are reconstructed to form two basis images: c (x,y) and c(x,y).”, figure 3);
wherein the first and second basis image data contains noise which is anti- correlated between the first and the second basis image data (Column 5, lines 26-30, “Further, for a given image f(i,j) combined from the basis images c,Ci,j), the de-noised image f(i,j) is generated using equation (7):” 

    PNG
    media_image1.png
    27
    390
    media_image1.png
    Greyscale
), respectively;
generate uncorrelated noise data that represents a difference between a sum of the first and second denoised basis image data, and a sum of the first and second basis image data (Column 5, lines 26-30, “Further, for a given image f(i,j) combined from the basis images c,Ci,j), the de-noised image f(i,j) is generated using equation (7):” 

    PNG
    media_image1.png
    27
    390
    media_image1.png
    Greyscale
), 
generate output image data (Abstract, “generate a reduced-noise target image using the target image, the calculated noise maps, and the calculated weights.”) based on the generated uncorrelated noise data (Col 5, lines 26-30, “Further, for a given image f(i,j) combined from the basis images c,Ci,j), the de-noised image f(i,j) is generated using equation (7):” 

    PNG
    media_image1.png
    27
    390
    media_image1.png
    Greyscale

Column 7, lines 1-3, “In another aspect, results of processing in accordance with this disclosure can be displayed via a display controller to a monitor.”), 
by applying a first weight to the first basis image data, and a second weight to the second basis image data, wherein the first and second weights function to remove uncorrelated noise data from the first and second basis image data (Figure 5, element S506); and
wherein the output image data is a combination of the first basis image data weighted by the first weight, and the second basis image data weighted by the second weight (Figure 5, element S506 and S508), and has a reduced level of edge noise in comparison to the first and/or the second input image data (Abstract, “generate a reduced-noise target image using the target image, the calculated noise maps, and the calculated weights.”).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, Zou further discloses wherein the output image data (Column 7, lines 1-3, “In another aspect, results of processing in accordance with this disclosure can be displayed via a display controller to a monitor.”) comprises a first output image having reduced edge noise in comparison to first denoised basis image data (Abstract, “generate a reduced-noise target image using the target image, the calculated noise maps, and the calculated weights.”).
Regarding dependent claim 3, the rejection of claim 1 is incorporated herein. Additionally, Zou discloses wherein the output image data comprises a second output (column 2, line 41 “In one embodiment, there is provided an apparatus comprising processing circuitry configured to: (1) obtain a plurality of basis images that are combined to generate a target image; (2) de-noise the basis images using a noise-reduction method to generate de-noised basis images; (3) calculate noise maps of the basis images by Subtracting the de-noised basis images from the basis images; (4) calculate a weight for each of the noise maps using the target image and the calculated noise maps; and (5) generate a reduced-noise target image using the target image, the calculated noise maps, and the calculated weights;” Multiple basis images are used for the processing, and subtracting the basis images to arrive at a denoised target image allow for multiple outputs consistently.), having reduced edge noise in comparison to second denoised basis image data (the goal of the system is to output an image with reduced noise (abstract)). 
Regarding dependent claim 4, the rejection of claim 1 is incorporated herein. Additionally, Zou discloses wherein the processor circuitry is further configured to combine the first output image and the second output image to form a composite output image (column 2, line 46, “(3) calculate noise maps of the basis images by Subtracting the de-noised basis images from the basis images;”… “(5) generate a reduced-noise target image using the target image, the calculated noise maps, and the calculated weights;” subtracting the denoised basis images from the basis images to generate an output is read as subtracting two outputs). 
(column 7, lines 1-3, “In another aspect, results of processing in accordance with this disclosure can be displayed via a display controller to a monitor;” see claim 3 for outputting multiple images). 
Regarding dependent claim 6, the rejection of claim 4 is incorporated herein. Additionally, Zou further discloses wherein the composite output image is a weighted sum of the first output image and the second output image at each stage of processing (Col 5, lines 26-30, “Further, for a given image f(i,j) combined from the basis images cn(i,j), the de-noised image f(i,j) is generated using equation (7):” 

    PNG
    media_image1.png
    27
    390
    media_image1.png
    Greyscale
 wherein (i,j) are the coordinates of a pixel in the image, f, are weights of the noise map.).
Regarding dependent claim 7, the rejection of claim 1 is incorporated herein. Additionally, Zou further discloses wherein the processor circuitry is further configured to weight the uncorrelated noise data using a gradient-based weighting (abstract, “generate a reduced-noise target image using the target image,the calculated noise maps, and the calculated weights.”) comprising the gradients of the first and second denoised basis image data (column 5, line 7, “determining a discrete gradient of the total variation for each of the image pixels, the discrete gradient indicating the increase, the decrease, or the unknown;” column 5, line 46, “Its gradient can be written as…

    PNG
    media_image2.png
    124
    427
    media_image2.png
    Greyscale
”).
Regarding dependent claim 10, the rejection of claim 1 is incorporated herein. Additionally, Zou further discloses wherein the first and second basis functions are selected from the group of: photo and scatter, water and iodine (column 1, line 32, “Once multi-energy data is obtained, a pre-reconstruction decomposition algorithm may be applied in order to image two distinct materials, such as water and iodine.”), or water and bone (column 3, line 64, “In step 308, the two basis images are combined to form a monochromatic image, a density image, or an effective-Z image of each respective basis material (such as bone, soft tissue), or contrast agent maps (such as water and iodine).”).
Regarding dependent claim 11, the rejection of claim 1 is incorporated herein. Additionally, Zou further discloses a medical imaging system (Column 1, line 63, “FIGS. 1 and 2 illustrate exemplary CT scanner systems”) comprising:
- a medical image acquisition apparatus (Column 1, line 63, “FIGS. 1 and 2 illustrate exemplary CT scanner systems”); and
- a medical image processing apparatus comprising an apparatus for  edge noise reduction according to claim 1 (see claim 1 analysis);
(Column 1, line 28, “In a spectral CT system, typically multiple X-ray Sources are provided, each having a respective detector positioned opposite thereto Such that X-rays may be emitted from each source having different spectral energy content. Once multi-energy data is obtained, a pre-reconstruction decomposition algorithm may be;” Figure 3, element S302); and
wherein the medical image processing apparatus is configured to receive the multi-spectral medical imaging data (Figure 3, element S302), and to process it using the apparatus for edge noise reduction (Column 7, lines 1-3, “In another aspect, results of processing in accordance with this disclosure can be displayed via a display controller to a monitor;” Abstract, “generate a reduced-noise target image using the target image, the calculated noise maps, and the calculated weights.”); and
wherein the medical image processing apparatus is configured to generate output image data having a reduced level of edge noise (Column 7, lines 1-3, “In another aspect, results of processing in accordance with this disclosure can be displayed via a display controller to a monitor;” Abstract, “generate a reduced-noise target image using the target image, the calculated noise maps, and the calculated weights.”).

Regarding dependent claim 13, the rejection of claim 12 is incorporated herein. Additionally, the references and analysis of claim 7 apply directly.
Regarding independent claim 16, which recites a non-transitory computer readable medium that corresponds to the apparatus of claim 1, therefore, the rejection analysis of claim 1 applies directly. Further, Zou in the combination further discloses A non-transitory computer-readable medium having one or more executable instructions stored thereon, which, when executed by processor circuitry, cause the processor circuitry to perform an edge noise reduction method (Column 6, line 33, “The processor 6 is a hardware device, e.g., a CPU that has been specifically configured to execute one or more computer programs that cause the CPU to perform the functions illustrated in the flowcharts of FIG. 5”).

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior arts of record teach methods of gradient based weighting in .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                         /VU LE/Supervisory Patent Examiner, Art Unit 2668